Citation Nr: 1519111	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-43 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151.

3.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION


The Veteran served on active duty from April 1962 to January 1967.  The appellant is his surviving spouse.

This appeal arose before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA), Regional Office (RO).  The appellant testified before the undersigned at a personal hearing conducted at the RO in March 2013; a transcript of this proceeding has been made part of the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, it is found that a remand is necessary in order to ensure a full and fair consideration of the appellant's claims.


Service connection for the cause of death

 The appellant contends that the Veteran's service-connected posttraumatic stress disorder (PTSD) lead to his documented alcoholism that ultimately lead to the development of cirrhosis of the liver, a condition that contributed to his cause of death.

According to the death certificate, the immediate cause of death was hyperkalemia due to or the consequence of renal failure, liver failure and septic shock.  Contributing to but not resulting in the underlying cause of death were severe chronic obstructive pulmonary disease and cirrhosis of the liver.  At the time of his death, he was service-connected for PTSD evaluated as 70 percent disabling.

According to 38 C.F.R. § 3.312 (2014), it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death. A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Two opinions were obtained in this case.  In October 2009, it was opined that "[t]he veteran's death was not caused by or a result of his service-connected PTSD."  Another medical opinion was obtained in November 2010 in order to address whether the service-connected PTSD contributed to the Veteran's cause of death and whether his alcoholism and liver cirrhosis were caused by the PTSD.  The examiner noted that the March 2002 VA examination had not noted any problematic substance abuse.  It was noted that the Veteran had been under stress due to an inability to maintain employment.  It was stated that 

This does suggest that the Veteran's alcoholism was just as likely as not due to, or as a result of, his PTSD and associated depression and stress of inability to maintain employment.

The examiner continued as follows:

However, it is very clearly delineated by Dr. [M] in her C&P opinion dated October 8, 2009, that there was no clear association between the PTSD and the underlying liver condition.  In fact, she clearly shows clinical evidence that the Veteran was admitted with symptoms of possible gastroenteritis, and ultimately developed pneumonia and cardiac irregularities, followed by multisystem failure and ultimately death.  The Veteran had numerous chronic conditions including chronic obstructive pulmonary disease and hypertension.  Both of these conditions could have been the cause of the Veteran's acute illness and subsequent pneumonia, multisystem failure and ultimately death.  It is MUCH LESS LIKELY THAN NOT that the newly diagnosed cirrhosis was of significant severity or chronicity to account for the sequence of events listed above.  

There is also no clear documented evidence to show any pathophysiologic evidence to suggest that PTSD causes hypertension or chronic obstructive pulmonary disease.  PTSD can cause transient elevations in blood pressure, but is not a documented cause nor permanently aggravating factor, for hypertension.  There is also no objective findings to show that the medications the Veteran took for his PTSD would clearly cause hypertension and/or chronic obstructive pulmonary disease at normal therapeutic doses, nor is there any evidence that Veteran overdosed on these medications.

Given the above rationale, it is LESS LIKELY THAN NOT that the veteran's death was due to, or as a result of, his newly diagnosed cirrhosis of the liver and alcohol dependence, either his PTSD nor the medications he was taking for his PTSD. 

With regards to the alcoholism and cirrhosis of the liver, it is MORE LIKELY THAN NOT that these conditions were due to, or as a result of, the veteran's PTSD.   The rational [sic] for the alcoholism is given above in the first paragraph of this response.  Given the fact that the number one cause of cirrhosis is excess alcohol intake the cirrhosis of the liver is more likely than not as a result of the alcoholism, which is more likely than not as a result of the PTSD.

Based on the above, it appears clear that the 2010 VA examiner related the Veteran's diagnosed cirrhosis of the liver to his long-term alcoholism, which was directly related to the service-connected PTSD.  Given that cirrhosis of the liver is listed as contributing to, although not the direct cause of the Veteran's death, the Board finds that an addendum to the opinion is needed.  The examiner must provide further explanation concerning the conclusion that the cirrhosis of the liver was newly diagnosed (as opposed to merely first noted on the death certificate), as well as a further explanation as to the finding that the cirrhosis was not significant enough or of the required chronicity to contribute to the liver failure that was noted as one of the disorders causing death.  The examiner must also comment on whether the Veteran's alcoholism that was related to his service-connected PTSD or his totally disabling PTSD itself resulted in debilitating effects and general impairment of health to an extent that would render him materially less capable of resisting the effects of other diseases or injuries primarily causing death.

DIC pursuant to 38 U.S.C.A. § 1151

The appellant has asserted that the Veteran's death was caused by substandard care received at the VA hospital in March 2009.  Therefore, she believes this his death was caused by faulty care provided by VA.

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

For claims filed on or after October 1, 1997, the claimant must show that VA examination or treatment resulted in additional disability or death and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).

By changes effectuated as of September 2, 2004, 38 C.F.R. § 3.358 was rendered applicable only to claims received by VA prior to October 1, 1997.  See 69 Fed. Reg. 46433 (2004).  The provisions of 38 C.F.R. § 3.361 were promulgated for review of claims received on and after October 1, 1997.  Id. 

Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of 38 C.F.R. § 3.361(c), (d) (2011).  The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in § 3.361(c)), and: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1) (2014).

A review of the record indicates that the Veteran died while an inpatient at the Audie Murphy Memorial VA Medical Center in March 2009.  While the record contains the terminal hospital report, not all the records, such as notes prepared by the doctors and nurses, have been provided.  The Board finds that all records pertaining to the Veteran's March 2009 VA hospitalization must be obtained before a final decision can be made.  

DIC pursuant to 38 U.S.C.A. § 1318

The Veteran's service-connected PTSD was rated 100 percent disabling effective from November 18, 1999.  The appellant has contended that there is evidence from 1998, during the one year period prior to the November 1999 claim, that demonstrated severe PTSD symptoms.  Therefore, she argues that the 100 percent disability evaluation should have been effective earlier than November 18, 1999, thus showing entitlement to a 100 percent rating for 10 years prior to his death.  This is significant because under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.

Therefore, the Board finds that the RO must conduct a search from all VA treatment records from the Austin VA Medical Center showing treatment for PTSD from November 1998 to November 1999.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the examiner who provided the November 2010 opinion, or to another qualified professional if this examiner is no longer available, for an addendum to the November 2010 opinion.  The examiner must provide further explanation concerning the conclusion that the cirrhosis of the liver was newly diagnosed (as opposed to first noted on the death certificate), as well as a further explanation as to the finding that the cirrhosis was not significant enough or of the required chronicity to contribute to the liver failure that was noted as one of the disorders causing death.  The examiner must also comment on whether the Veteran's alcoholism that was related to his service-connected PTSD or his totally disabling PTSD itself resulted in debilitating effects and general impairment of health to an extent that would render him materially less capable of resisting the effects of other diseases or injuries primarily causing death. 

A complete rationale for all opinions expressed must be provided.  If any opinions cannot be made without resorting to mere speculation, this must also be fully explained.

2.  Contact the Audie Murphy Memorial VA Medical Center and request that they provide copies of all records related to the Veteran's March 2009 hospitalization.  All efforts to obtain these records must be documented for inclusion in the record.  All efforts to associate these records with the claims folder must continue until it is determined that the records are unavailable or that further efforts would be futile.  

3.  Once all records are obtained from the Audie Murphy Memorial VA Medical Center obtain an addendum opinion as to whether the VA treatment received in March 2009 resulted in additional disability or death and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  

A complete rationale for the opinion expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

4.  Contact the Austin VA Medical Center and request that all PTSD treatment records developed from November 1998 to November 1999 be obtained and associated with the claims folder.  All efforts to obtain these records must be documented for inclusion in the record.  All efforts to associate these records with the claims folder must continue until it is determined that the records are unavailable or that further efforts would be futile.  

5.  Once the above development has been completed to the extent possible, readjudicate the appellant's claims for service connection for the cause of the Veteran's death, entitlement to DIC pursuant to 38 U.S.C.A. § 1151, and entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  If any decision remains adverse to the appellant, provide her and her representative with a supplemental statement of the case and an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




